                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


EDWARD HOWELL,

                       Plaintiff,
       v.                                              Civil Action 2:19-cv-518
                                                       Judge James L. Graham
                                                       Magistrate Judge Kimberly A. Jolson


COMMISSIONER OF
SOCIAL SECURITY,

                       Defendant.

                             REPORT AND RECOMMENDATION

       On February 19, 2019, this Court issued a scheduling order in this case, requiring Plaintiff

to file a statement of errors within forty-five (45) days of the date of service of the administrative

record. (Doc. 2). Defendant filed the administrative record on April 29, 2019 (Doc. 7). The time

for Plaintiff to file his Statement of Errors passed, and on June 21, 2019, the Court issued a Show

Cause Order directing him to show cause within 14 days why this case should not be dismissed

for want of prosecution. Plaintiff has not filed any response to the Court’s Show Cause Order, and

the time to do so has passed.

       The Court may dismiss an action for failure to prosecute under its inherent power to control

its docket, see Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962), or under Rule 41(b) of the

Federal Rules of Civil Procedure. Rule 41(b) provides, in pertinent part that “[i]f the plaintiff fails

to prosecute or comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it. Unless the dismissal order states otherwise, a dismissal under this

subdivision (b) ... operates as an adjudication on the merits.” The measure is available to the Court
“as a tool to effect management of its docket and avoidance of unnecessary burdens on the tax-

supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999).

       The Sixth Circuit directs the district court to consider the following four factors in deciding

whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dept., 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176 F.3d

at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is properly

dismissed by the district court where there is a clear record of delay or contumacious conduct.’”

Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Since the filing of his Complaint in February 2019, Plaintiff has not taken any steps to

prosecute this action. This is true despite the Court’s Show Cause Order explicitly warning him

of the risk of dismissal for want of prosecution. (See Doc. 9). In view of the foregoing, the

Undersigned concludes that Plaintiff has abandoned this action. Although this Court has a

“favored practice of reaching a disposition on the merits,” the Court’s “need to manage its docket,

the interest in expeditious resolution of litigation, and the risk of prejudice to the defendant”

outweigh allowing this case to linger. Little v. Yeutter, 984 F.2d 160, 162 (6th Cir. 1993). Finally,

the Undersigned has considered less drastic sanctions than dismissal but concludes that any such

effort would be futile given Plaintiff’s failure to participate in these proceedings.

       The Undersigned, therefore, RECOMMENDS that this case be dismissed for want of

prosecution.




                                                  2
                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1). Failure to object to

the Report and Recommendation will result in a waiver of the right to have the district judge review

the Report and Recommendation de novo, and also operates as a waiver of the right to appeal the

decision of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474

U.S. 140, 152–53 (1985).

       IT IS SO ORDERED.


Date: July 12, 2019                                    /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   3
